DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,848,933. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
	Claim 2 of the instant application is anticipated by U.S. Patent No. 10,848,933 claim 1.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 2 of the instant application recites all the elements of claim 1 in U.S. Patent No. 10,848,933 with the exception of “the one or more first operations include normalization of a called number of the CS call and the one or more second operations include determining charging associated with the CS call; or the one or more first operations include the determining charging associated with the CS call and the one or more second operations include the normalization of the called number of the CS 
Claim 10 of the instant application is anticipated by U.S. Patent No. 10,848,933 claim 8.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 10 of the instant application recites all the elements of claim 8 in U.S. Patent No. 10,848,933 with the exception of “the one or more second operations include determining charging associated with the CS call … or the one or more first operations include the determining the charging associated with the CS call …”.  Nonetheless, the removal of said limitation from claim 10 of the instant application makes the claim a broader version of U.S. Patent No. 10,848,933.  Therefore, since the omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPAO 136 USPQ 184 (1963)), claim 10 of the instant application is not patentably distinct from claim 8 of U.S. Patent No. 10,848,933.
Claim 16 of the instant application is anticipated by U.S. Patent No. 10,848,933 claim 13.  For example, the instant application is a broader version therefore is an obvious variant.  Claim 16 of the instant application recites all the elements of claim 13 in U.S. Patent No. 10,848,933 with the exception of “the one or more first operations include normalization of the called number of the CS call … or the one or more 
	Claim 3 of the instant application is covered by claim 1 of U.S. Patent No. 10,848,933.  
	Claim 4 of the instant application is covered by claim 2 of U.S. Patent No. 10,848,933.  
	Claim 5 of the instant application is covered by claim 3 of U.S. Patent No. 10,848,933.  
	Claim 6 of the instant application is covered by claim 4 of U.S. Patent No. 10,848,933.  
	Claim 7 of the instant application is covered by claim 5 of U.S. Patent No. 10,848,933.  
	Claim 8 of the instant application is covered by claim 6 of U.S. Patent No. 10,848,933.  
	Claim 9 of the instant application is covered by claim 7 of U.S. Patent No. 10,848,933.  
	Claim 11 of the instant application is covered by claim 8 of U.S. Patent No. 10,848,933.  

Claim 13 of the instant application is covered by claim 10 of U.S. Patent No. 10,848,933.  
Claim 14 of the instant application is covered by claim 11 of U.S. Patent No. 10,848,933.  
	Claim 15 of the instant application is covered by claim 12 of U.S. Patent No. 10,848,933.
	Claim 17 of the instant application is covered by claim 13 of U.S. Patent No. 10,848,933.
	Claim 18 of the instant application is covered by claim 14 of U.S. Patent No. 10,848,933.
	Claim 19 of the instant application is covered by claim 15 of U.S. Patent No. 10,848,933.
	Claim 20 of the instant application is covered by claim 16 of U.S. Patent No. 10,848,933.
	Claim 21 of the instant application is covered by claim 17 of U.S. Patent No. 10,848,933.
Response to Arguments
2.	Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive. 
a)   Applicant request the Non-Statutory double patent rejection be held in abeyance until the claims have been deemed allowable but for the double patent rejection.
	The Examiner notes the claims have been deemed allowable but for the double patent rejection.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	---(2015/0011181) Livne et at al teaches a charging functionality (SCIM) which allows it to mediate charging between the MSC and Online Charging Service (OCS).  The MCS communicates with the SCIM using CAMEL Application Part (CAP) signaling protocol whereas SCI communicates with the OCS using Diameter Ro signaling protocol (0034, see claim 20).
	---(2006/0252425) Jiang teaches when an inbound roamer makes a call, the VPMN transfers the call control via a CAP IDP to the dynamic CAMEL gateway (0079).  If the called party number is local, the dynamic CAMEL gateway changes the calling number to the corresponding prepaid local number and applies prepaid billing (0080).  If the called party number is not local but with a special prefix, the dynamic CAMEL gateway changes the calling number to the corresponding prepaid local number assigned to the inbound roamer via the VPMN and communicates via a welcome SMS (0081).
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY W TAYLOR whose telephone number is (571)272-7509.  The examiner can normally be reached on Monday-Thursday: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BARRY W TAYLOR/           Primary Examiner, Art Unit 2646